STOCK PURCHASE AGREEMENT

BIOHEALTH MEDICAL LABORATORY, INC.

THIS AGREEMENT is made and entered into as of December 7, 2012 (the "Effective
Date"), by and between Balbino Suarez (the "Seller") and Medytox Diagnostics,
Inc., a Florida corporation (the "Buyer" or "Medytox").

R E C I T A L S:

A.

Biohealth Medical Laboratory, Inc. (the "Company") (i) is a Florida corporation
in good standing with the Florida Department of State; (ii) is duly licensed as
a clinical laboratory with the Florida Agency for Health Care Administration
("AHCA"); and (iii) is an enrolled Medicare provider.

B.

The Seller owns fifty percent (50%) of the issued and outstanding stock
interests of the Corporation as evidenced by the following certificate:

Holder

Certificate Number

Number of Shares

Balbino Suarez

_______

50

C.

The Seller desires to sell fifty (50) shares, which comprise fifty percent (50%)
of the outstanding stock interests of the Company (the “Stock”), and the Buyer
desires to purchase the same under the terms and conditions set forth herein.  

THEREFORE, in consideration of the mutual promises contained herein and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1.

SALE OF STOCK.  Subject to the provisions of this Agreement, the Seller agrees
to sell the Stock to the Buyer. In connection therewith, the Seller agrees to
deliver duly endorsed certificates or transfer forms representing the Stock to
Buyer at Closing, free and clear of all liens, encumbrances. The Seller further
agrees to execute such additional documents and take such additional actions as
the Buyer deems necessary to perfect the Buyer's title to the Stock, both before
and after Closing. In turn, the Buyer agrees to tender payment of the Purchase
Price in accordance with this Agreement.

2.

PURCHASE PRICE.  The total Purchase Price (the "Purchase Price") to be paid for
the Stock shall be the sum of Two-Hundred Sixty-Two Thousand Five-Hundred
Dollars ($262,500).  The Purchase Price shall be paid as follows:



(a)

Ninety-Seven Thousand Three-Hundred Seventy-Five Dollars ($97,375) Dollars upon
execution of this Agreement;



(b)

The remaining balance of the Purchase Price, in the amount of One-Hundred
Sixty-Five Thousand One-Hundred Twenty-Five Dollars ($165,125), pursuant to the
terms of a Secured Promissory Note.













3.

CLOSING. The Closing shall be effective as of December 7, 2012 (the "Closing
Date").  

4.

LICENSES; APPROVALS; NOTICES.  Seller agrees to fully cooperate in providing
Buyer with all information necessary for completion of the applications as
described herein below.

(a)

Post-Closing AHCA and CLIA Notice: Within fifteen (15) days from the date of
Closing, Buyer hereby agrees, at Buyer's sole cost and expense, to submit a
notice to AHCA (the "AHCA Notice") of the occurrence of the transaction
contemplated hereby.  Buyer shall provide a copy of the AHCA Notice to Seller or
Seller's counsel within three (3) business days of submission of the same.

(b)

Post-Closing Medicare Application: Within twenty (20) days from the Closing
Date, the Corporation shall prepare and submit a CMS Form 855A Change of
Information application (the “CMS Application”), which shall reflect ownership,
officers, director(s), and authorized official(s) in connection with the
contemplated transaction.  Buyer shall provide a copy of the CMS Application to
Seller or Seller's counsel within three (3) business days of submission of the
same.

(c)

Post-Closing Medicaid Notice. Within twenty (20) days from the Closing Date,
Buyer will submit appropriate notifications to the Florida Medicaid Program
 (the "Medicaid Notice") which shall reflect ownership, officers, and
director(s) in connection with the contemplated transaction.  Buyer shall
provide a copy of the Medicaid Notice to Seller or Seller's counsel within three
(3) business days of submission of the same.

(d)

Post-Closing Accreditation Notice. Within twenty (20) days from the date of
Closing, the Company shall submit a notice to the accrediting organization (the
"Accreditation Notice") advising of the occurrence of the contemplated
transaction.  Buyer shall provide a copy of the Accreditation Notice to Seller
or Seller's counsel within three (3) business days of submission of the same.

(e)

Post-Closing National Provider Identifier Notice. Within twenty (20) days from
the date of Closing, the Company shall submit a notice to the National Plan and
Provider Enumeration System (NPPES) (the "NPI Notice") advising of the
occurrence of the contemplated transaction.   Buyer shall provide a copy of the
NPI Notice to Seller or Seller's counsel within three (3) business days of
submission of the same.

5.

REPRESENTATIONS AND WARRANTIES OF THE SELLER. The Seller makes the following
representations and warranties to the Buyer:

(a)

Recitals. The recitals in the preamble to this Agreement are true and are hereby
incorporated in this Agreement as representations of the Seller.

(b)

Title. The Seller has good and marketable title to the Stock, free from all
liens, claims, and encumbrances. The Seller has the right, power, and authority
to sell all of the Stock pursuant to this Agreement. Delivery of the
certificates and/or transfer forms





2




representing the Stock to the Buyer as contemplated by this Agreement will vest
unencumbered title to the Stock in the Buyer.

(c)

Organization. The Company is a corporation duly organized and validly existing,
and its status is active under the laws of the state of Florida.

(d)

Stock. The Stock consist of fifty (50) shares which comprise fifty percent (50%)
of the outstanding capital stock of any kind of the Company.  Seller owns the
Stock free and clear of all liens, security interests, charges, pledges and
other restrictions or encumbrances of any kind.

(e)

Authorization.  Seller has the capacity to execute and deliver this Agreement
and to perform its obligations hereunder.  This Agreement has been, and each
other document, instrument or agreement to be executed and delivered by Seller
in connection with the transactions contemplated hereunder will, upon such
delivery, be duly executed and delivered by Seller and constitutes, or upon such
execution and delivery will be, the valid and legally binding obligation of
Seller, enforceable against it in accordance with its terms and conditions.

(f)

No Conflict or Violation.  Neither the execution and delivery of this Agreement,
nor the consummation of the transaction contemplated hereby: (i) will result in
a violation of or a conflict with any provision of the organizational documents
of the Company; (ii) will result in a breach of, a default under, or give any
third party the right to modify, terminate or accelerate any obligation under,
any term or provision of any contract or agreement to which the Seller or the
Company is a party or by which any of their respective assets are bound; or
(iii) will result in a violation by Seller or the Company in any material
respect of any governmental order.

(g)

Title to Real Property.  The Company does not own any real property.  The
Company operates its business from its premises located at 3399 N.W. 72 Avenue,
#222, Miami, FL 33122 (the "Premises"), which Premises is leased by the Company.
 A true, correct and complete copy of the Premises lease has been made available
to Buyer.  Neither the Company nor to Seller's knowledge any other party is in
breach or default under such lease.  The Company has not subleased, licensed or
otherwise granted any other party the right to use or occupy the Premises or any
portion thereof.  The Company has not collaterally assigned the Premises lease
or granted any security interest in the Premises.  To the Seller's knowledge,
the improvements to the Premises are in good structural condition and free of
any material defects.  To the Seller's knowledge there are no encroachments on
the Premises or the improvements thereon.  To the Seller's knowledge, the use
and occupancy of the Premises and the improvements to the Premises comply in all
material respects with applicable laws including, without limitation, zoning
regulations, building codes and health care laws.  To the Seller's knowledge, no
party other than the Company has any right to use or occupy any part of the
Premises.  The Premises has available adequate utilities, including electricity,
telephone, water and sewer for the conduct of the Company's business.  To the
Seller's knowledge, the Premises has full access for pedestrian and vehicular
ingress and egress to and from public roads adjoining all or a part of such
property which is adequate for the use of such property.  To the Seller's
knowledge, the Premises is not subject to any pending or threatened assessments
for





3




public improvements, impact fees or other similar charges nor subject to any
pending or threatened condemnation or eminent domain proceedings.  No agreements
relating to the Premises have been made by the Company which would impose an
obligation to make any contribution or dedication of money or land or to
construct, install or maintain any improvements of a public or private nature on
or off the Premises.

(h)

Title to Other Property.  The Company has good and marketable title to, or a
valid leasehold interest in, the properties and assets used to conduct its
business, including the properties and assets shown on the financial statements
provided to Buyer, or acquired after the date thereof, in each case free and
clear of all liens, encumbrances or charges.  The assets currently owned by the
Company or leased by the Company constitute all of the assets necessary to
conduct the business of the Company in accordance with past practices as of the
date of the financial statements and as of the date hereof, and are located on
the premises of the Company.  The buildings, machinery, equipment, and other
tangible assets that the Company owns and leases have been maintained in the
ordinary course of business consistent with past practices, and are sufficient
for operating the business of the Company as presently conducted.  The Company
does not own any real property.

(i)

Financial Statements.  The financial statements of the Company as of December
31, 2011, including a balance sheet, a profit and loss statement and a statement
of income and cash flows have been provided to Buyer.  The financial statements
(including the notes thereto) have been prepared from the books and records of
Company, are correct and complete in all material respects, and present fairly
the financial condition of the Company, the assets and liabilities of the
Company and its results of operations for the applicable periods.  Since
December 31, 2011 there has been no change in the financial statements and no
fact or circumstance which could result in a material adverse change in the
financial statements.

(j)

Taxes.  The Company has filed all required federal, state, and local tax returns
and has fully paid all federal, state, and local taxes due.  In the event that
Company incurs a tax deficiency related to events that occurred prior to the
Closing Date, irrespective of when the same was determined or assessed, the
Seller shall be responsible for any such deficiency.

(k)

Litigation and Claims.  There is no litigation, arbitration, or other legal,
judicial, administrative, or governmental action currently pending, or to the
knowledge of Seller, threatened against the Company.  There are no other pending
claims, asserted or unasserted, against the Company. Seller is not aware of any
facts that may give rise to any such proceedings, actions, or claims.  

(l)

Compliance with Applicable Laws.  The Company has complied and is in compliance
with all applicable federal, state and local laws, regulations or orders.  No
written notice has been received by the Seller or the Company during the past
six years preceding the date hereof alleging a violation of any federal, state
or local law, regulation or order with respect to the Company or its business.
 The Company has not made any bribes, kickback payments or other similar
payments of cash or other consideration, including payments to customers or
clients or employees of customers or clients for purposes of doing business with
such persons, in violation of any law, regulation or order.





4






(m)

Permits and Licenses. The Company holds, and is in compliance with, all permits,
licenses, authorizations, bonds, and accreditations required for the conduct of
its business and the ownership of its properties used in the business,
including, but not limited to, all licenses, permits and accreditations the
Company requires to operate a "high complexity" clinical laboratory and to
provide urinalysis testing services.  Exhibit "A" sets forth a list of all of
such permits, licenses, authorizations and accreditations.  No written notice
from a governmental authority has been received by the Company alleging the
failure to hold or be in compliance with any of the foregoing. Seller is not
aware of any facts that may give rise to any claims of noncompliance relating to
said permits, licenses, authorizations and accreditations.

(n)

Compliance with Company Instruments.  The Company has complied with all
provisions of its certificate of organization, any operating agreement and
resolutions in the operation and conduct of its business.

(o)

Records.  The books and records of the Company are complete and accurate and
reflect all transactions of the Company that properly should have been set forth
therein.

(p)

Medicare and Medicaid Provider Status.  The Company is the holder of all
Medicare and Medicaid provider numbers and authorizations necessary to receive
reimbursement for all those services properly reimbursable in the conduct of its
business as a clinical laboratory, including, but not limited to, "high
complexity" and urinalysis testing, and the status of the same is in good
standing.  The Company has timely filed all requisite claims and other reports
required to be filed in connection with all State and Federal Medicare and
Medicaid programs, as applicable, due on or before the date hereof, all of which
are complete and correct.  There are no claims, actions, appeals or overpayments
pending before any commission, board or agency, including, without limitation,
any intermediary or carrier, the Provider Reimbursement Review Board, the
Centers for Medicare and Medicaid Services ("CMS"), the Florida Agency for
Health Care Administration, the Florida Department of Health or other authority,
with respect to any Federal or State Medicare or Medicaid or other governmental
reimbursement program claims filed by Company on or before the date hereof or
any disallowances by any commission, board or agency in connection with any
audit or review of such claims.  To the best of Seller's knowledge, no
validation review, program integrity review, prepayment review, or other
investigation related to Company has been conducted by any authority, including
without limitation the HHS Office of Inspector General, the U.S. Department of
Justice or the Florida Attorney General, in connection with the Medicare,
Medicaid, or other governmental reimbursement program, and to the knowledge of
Seller, no such reviews or investigations are scheduled, pending or threatened
against or affecting the Company or its operations.   To the best of Seller's
knowledge, there are no existing survey deficiencies or any pending plan of
correction in connection with the Company's business.

(q)

Other Liabilities.  The Company does not have any obligation or liability
(whether accrued, absolute, contingent, unliquidated or otherwise, whether or
not known to the Seller, whether due or to become due and regardless of when or
by whom asserted except as reflected on the financial statements).  To the
knowledge of the Seller, there are no facts or circumstances which could give
rise to such obligation or liability.





5






(r)

Transactions with Affiliates.  None of the Company's members, directors,
managers, officers or employees nor any of their respective relatives or
affiliates is involved in any business arrangement or relationship with the
Company (whether written or oral) or has been in the last three years, and none
of the Company's members, directors, managers, officers or employees nor any of
their respective relatives or affiliates owns any property or right, tangible or
intangible, which is used by the Company or has so within the last three years.

(s)

Insurance.  Seller has provided to Buyer a list of all insurance policies
(including policies providing property, casualty, liability, and workers'
compensation coverage and bond and surety arrangements) maintained by the
Company for the benefit of or in connection with the business of the Company.
 With respect to each such insurance policy:  (A) with respect to the Company,
the policy is legal, binding, enforceable, and in full force and effect in all
material respects and will be unaffected by the Closing; (B) neither the Company
nor, to the knowledge of the Seller, any other party to the policy is in
material breach or default (including with respect to the payment of premiums or
the giving of notices), and no event has occurred which, with notice or the
lapse of time, would constitute such a material breach or default, or permit
termination, modification, or acceleration, under the policy; and (C) the
Company has not, and to the knowledge of the Seller no other party to the policy
has, repudiated any material provision thereof. All known claims, if any, made
against the Company that are covered by insurance have been disclosed to and
accepted by the appropriate insurance companies and are being defended by such
appropriate insurance companies.

(t)

Employee Benefit Plans; Labor Matters.  The Company does not have any employee
benefit plans.  No union has been certified or recognized as the collective
bargaining representative of any of such employees or has attempted to engage in
negotiations with the Company regarding terms and conditions of employment.  No
unfair labor practice charge, work stoppage, picketing or other such activity
relating to labor matters has occurred or is pending. No employee of the Company
is subject to any non-compete, nondisclosure, confidentiality, employment,
consulting or similar agreements relating to, affecting or in conflict with the
present or proposed business activities of the Company.  To the knowledge of the
Seller, there are no current or threatened attempts (and there has been no
current or threatened attempts within the past two (2) years) to organize or
establish any labor union to represent any employees of the Company.

(u)

Disclosures. Neither this Agreement (including any exhibit or schedule hereto)
nor any other document delivered pursuant to this Agreement to which the Company
is a party, nor any report, certificate or instrument furnished to the Buyer in
connection with the transactions contemplated in this Agreement, when read
together, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading.

(v)

Broker's Fees.  Neither the Seller nor the Company has any liability or
obligation to pay any fees, expenses, or commissions to any broker, investment
banker, finder or agent with respect to the transactions contemplated by this
Agreement.





6






6.

Representations and Warranties of the Buyer.  The Buyer represents and warrants
to the Seller as follows:

(a)

Authorization of Transaction.  The Buyer has the legal right and power to
execute and deliver this Agreement and to perform its obligations hereunder.
 Each of this Agreement and the Note constitutes the valid and legally binding
obligation of the Buyer, enforceable against it in accordance with its terms.

(b)

Non-contravention.  Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, shall (i) violate
any applicable law to which the Buyer is subject, or (ii) conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify or cancel, or
require any notice under any material agreement, contract, lease, license or
instrument to which the Buyer is a party or by which it is bound.  The Buyer is
not required to give any notice to, make any filing with, or obtain any
authorization, consent or approval of any governmental authority or third party
in order for the Buyer to consummate the transactions contemplated by this
Agreement.

(c)

Purchase for Investment.  The Buyer is acquiring the Interests solely for
investment and not as nominee or agent for the benefit of any other person or
entity, and the Buyer has no current intention of distributing, reselling or
assigning the Interests.

(d)

No Conflict or Violation.  To the Buyer's knowledge, the execution, delivery and
performance of this Agreement by the Buyer and the consummation of the
transactions contemplated hereby will not:

(a)

violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon the
Buyer;

(b)

violate any statute, law or regulation of any jurisdiction applicable to the
Buyer in connection with the transactions contemplated herein; or

(c)

violate or constitute a default under any mortgage, indenture, deed of trust,
lease, contract, obligation, agreement, license or instrument to which the Buyer
is a party.

(e)

Sophistication.  The Buyer is sophisticated and experienced in financial,
business and investment matters, and, as a result, the Buyer is in a position to
evaluate the merits and risks of the acquisition of the Interests and the tax
consequences of such acquisition.  The Buyer has had the advice and the
assistance of professional advisors in connection with evaluating the
transactions contemplated by this Agreement.

(f)

Securities Act.  The Buyer understands that the Interests being sold hereby have
not been registered under the Securities Act of 1933, as amended (the
"Securities Act"), or applicable state securities laws, and are being sold in
reliance on exemptions for private offerings contained in the Securities Act and
in reliance on exemptions from the registration requirements of certain state
securities laws.  Because the Interests have not been registered under the
Securities Act or applicable state securities laws, the Interests may not be
re-offered





7




or resold except through a valid and effective registration statement or
pursuant to a valid exemption from the registration requirements under the
Securities Act and applicable state securities laws.

(g)

Authorization.  The Buyer has the capacity to execute and deliver this Agreement
and to perform its obligations hereunder. This Agreement has been, and each
other document, instrument or agreement to be executed and delivered by the
Buyer in connection with the transactions contemplated hereunder will, upon such
delivery, be duly executed and delivered by the Buyer and constitutes, or upon
such execution and delivery will be, the valid and legally binding obligation of
the Buyer, enforceable against it in accordance with its terms and conditions.

(h)

Brokers' Fees.  The Buyer has no liability or obligation to pay any fees,
expenses, or commissions to any broker, investment banker, finder or agent with
respect to the transactions contemplated by this Agreement.

7.

COVENANTS OF SELLER. As a material inducement to Buyer to enter into this
Agreement, the Seller agrees as follows:

(a)

Non-Competition.  During the period from the Closing Date to the third
anniversary thereof (the "Non-Competition Period"), the Seller will not engage
or participate, directly or indirectly, as principal, agent, executive,
director, proprietor, joint venturer, trustee, employee, employer, consultant,
stockholder, partner or in any other capacity whatsoever, in the conduct or
management of, or fund, invest in, lend to, own any stock or any other equity or
debt investment in, or provide any services of any nature whatsoever to or in
respect of (i) any business that is competitive with or in the same line of
business as the Company within the Restricted Area, or (ii) any person or entity
that is (or was) a customer or client of the Company at any time during the
Non-Competition Period or during the two (2) years prior to the date of this
Agreement for any business that is competitive with the Company, provided that
nothing herein shall prevent the Seller from making, or continuing any existing
or future, passive investments in any publicly-traded company.  The “Restricted
Area” shall mean Miami-Dade County, Monroe County and Broward County in the
state of Florida.

(b)

Non-Solicitation.  During the Non-Competition Period, the Seller will not, for
her own benefit or for the benefit of any person or entity other than Buyer or
the Company, (i) solicit, or assist any person or entity to solicit, any
officer, director, executive or employee of Buyer or any of its affiliates to
leave his or her employment, (ii) hire or cause to be hired any person who is
then, or who will have been at any point in time during the Non-Competition
Period, an officer, a director, an executive or an employee of Buyer or any of
its affiliates, or (iii) engage any person who is then, or who will have been at
any point in time during the Non-Competition Period, an officer, director,
executive or employee of Buyer or any of its affiliates as a partner,
contractor, sub-contractor or consultant.

(c)

Customers.  During the Non-Competition Period, the Seller will not (i) solicit,
or assist any person or entity other than Buyer and Company to solicit, any
person or entity that is an existing or potential client, customer or payor of
Buyer or any of its affiliates, or has been a client, customer or payor of any
of Seller, Buyer or the Company or any of Buyer’s





8




affiliates during the prior twenty-four (24) months, to provide any services
competitive to the Company or the Buyer or any of its affiliates or (ii)
interfere with any of the business relationships of Buyer or any of its
affiliates.

(d)

Markets.  The Seller acknowledges that the above covenants are manifestly
reasonable on their face, and the parties expressly agree that such restrictions
have been designed to be reasonable and no greater than is required for the
protection of Buyer and its affiliates and are a significant element of the
consideration hereunder.

(e)

Invalidity.  If the final judgment of a court of competent jurisdiction declares
that any term or provision of this Section 7 is invalid or unenforceable, the
parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified to cover the maximum duration, scope or area
permitted by law.  In addition, in the event of an alleged breach or violation
by the Seller of this Section 7, the Non-Competition Period described above
shall be tolled with respect to the Seller until such breach or violation has
been duly cured.

8.

CONDITIONS TO CLOSE.  Closing shall be subject to all of the following
conditions ("Conditions to Close") being satisfied:

(a)

Buyer's Conditions to Close. The obligations of Buyer under this Agreement are
subject to the satisfaction, on or prior to Closing, of the following Conditions
to Close:

1.

The delivery by the Seller of the certificates representing the Stock, duly
endorsed in blank or accompanied by duly executed stock powers;

2.

Seller's representations and warranties contained within paragraph 5 of this
Agreement being reaffirmed and true as of the date of Closing; and

3.

The non-occurrence, during the period of time from the Effective Date to the
date of Closing of any change, event or condition which has or may have a
material adverse effect on the operations or the financial condition of the
Company including, but not limited to, (i) material adverse effects resulting
from Seller having incurred any obligations or liability affecting the Company,
not in the ordinary course of business; (ii) the Company or Seller having
mortgaged, pledged, or restricted any of the Company's assets outside of the
Company's ordinary course of business, sold or otherwise disposed of any of the
Company's assets outside of the Company's ordinary course of business; or (iii)
the termination or threatened termination of any of the Company's material
contracts, leases or other agreements and/or authorizations which has or may
have a material adverse effect on the Company.

 (b)

Seller's Conditions to Close. The obligations of Seller under this Agreement are
subject to the satisfaction on or prior to Closing, of the following Conditions
to Close:





9






1.

The payment of the Purchase Price by Buyer to Seller pursuant to paragraph 2 of
this Agreement.

9.

NOTICES. All notices to be given under this Agreement shall be in writing and
sent by registered or certified mail, return receipt requested.

If to the Seller:

Balbino Suarez

2392 N.W. 72 Avenue, Suite 222

Miami, FL 33122




If to the Buyer:




Medytox Diagnostics, Inc.

Suite 800

400 S. Australian Avenue

West Palm Beach, Florida 33401

With a copy to:

J. Everett Wilson, Esq.

Akerman Senterfitt

SunTrust International Center – 25th Floor

One S.E. Third Avenue

Miami, Florida 33131-1714




10.

INDEMNIFICATION.  Seller hereby agrees to indemnify and hold the Company and
Buyer harmless from any and all liability, loss, or damages, including all costs
of defense, litigation, and attorney's fees, resulting from any claims, demands,
costs and judgments arising from a breach of any of the representations and
warranties contained in Section 5 of this Agreement or from any acts or
omissions of Seller or the Company occurring or accruing prior to Closing.
 Buyer and Company, jointly and severally, hereby agree to indemnify and hold
the Company and Seller harmless from any and all liability, loss or damages,
including all costs of defense, litigation, and attorney's fees resulting from
any claims, demands, costs and judgments arising from any acts or omissions of
Buyer or the Company occurring or accruing after the date of Closing or any
breach of Buyer's representations and warranties under this Agreement.  

11.

REPRESENTATIONS AND TRANSACTION FEES.  The parties hereto shall each bear their
own legal fees and costs associated with the transactions contemplated hereby.
 The parties hereto acknowledge and agree that they have had full opportunity to
seek the advice of legal counsel, accountants and any other experts of their
choosing and agree that this Agreement shall be construed and interpreted in
absolute parity, and shall not be construed or interpreted against any party by
reason of such party's preparation of the initial or subsequent draft of this
Agreement.

12.

CONFIDENTIALITY.  This Agreement and the terms thereof shall remain confidential
and shall not be disclosed to anyone, except counsel or as otherwise required by
law or court order, for any purpose whatsoever without the express written
consent of the parties hereto.

13.

SURVIVAL.  The provisions of this Agreement shall survive the Closing of the
transaction contemplated hereby.   





10






14.

ATTORNEY'S FEES.  In the event of any legal action to enforce the terms and
conditions of this Agreement or related to a breach hereof, the prevailing party
shall be entitled to recover all costs of such actions, including attorney's
fees and paralegal fees and all other legal expenses and costs at all pre-suit,
trial and appellate levels.

15.

SPECIFIC PERFORMANCE.  The Seller and the Buyer acknowledge and agree that the
other parties would be damaged irreparably in the event any of the provisions of
this Agreement is not performed in accordance with its specific terms or is
otherwise breached.  Accordingly, the Seller and Buyer agree that the other
parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court in the
United States or in any state having jurisdiction over the parties and the
matter in addition to any other remedy to which they may be entitled pursuant
hereto.

16.

ENTIRE AGREEMENT.  The parties acknowledge and represent that this Agreement
contains the entire understanding between the parties and that there are no
other agreements between them as to the matters described herein.  

17.

ADDITIONAL DOCUMENTS. Seller and Buyer agree to cooperate fully, and execute any
and all supplementary documents, and take all additional actions which may be
necessary or appropriate to give full force and effect to the basic terms and
intent of this Agreement.

18.

GOVERNING LAW.  The parties agree that this Agreement shall be deemed made and
entered into in the state of Florida and shall be governed and construed in
accordance with the laws of the state of Florida. Venue for any dispute under
this Agreement shall lie in Miami-Dade County, Florida.

19.

SEVERABILITY.  Each term and provision of this Agreement constitutes a separate
and distinct undertaking, covenant, term and/or provision hereof. In the event
that any term or provision of this Agreement shall be determined to be
unenforceable, invalid or illegal in any respect, such unenforceability,
invalidity or illegality shall not affect any other term or provision of this
Agreement, but this Agreement shall be construed as if such unenforceable,
invalid or illegal term or provision had never been contained herein. Moreover,
if any term or provision of this Agreement shall for any reason be held to be
excessively broad as to time, duration, activity or subject, it shall be
construed by limiting and reducing it, so as to be enforceable to the extent
permitted under the applicable law as it shall then exist.

20.

COUNTERPARTS.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  Execution may be made by facsimile or PDF image of
signature as if an original.

21.

LEASEHOLD DEPOSIT.   Buyer and Seller hereby acknowledge that the landlord is
currently holding a security deposit on behalf of the Company pursuant to the
lease for the Premises. Seller hereby assigns any and all rights to said
security deposit to the Buyer and the Company and Seller waives any rights
thereto.  





11







IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

Seller:




/s/ Balbino Suarez

Balbino Suarez







Buyer:

MEDYTOX DIAGNOSTICS, INC.







/s/ Seamus Lagan

Name:

Seamus Lagan

Title:

CEO and President














12


